Citation Nr: 1625646	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right inguinal hernia.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected chondromalacia patella of the right knee.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected chondromalacia patella of the left knee.

4.  Entitlement to a disability rating in excess of 30 percent for service-connected left hallux valgus, flexion contracture involving the great toe's interphalangeal (IP) joint and degenerative changes.

5.  Entitlement to a total disability rating based on individual unemployability.  (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified in May 2014 during a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded these matters in February 2011 and October 2014 to the RO for further development.  Thereafter, the RO continued the denial of the claims as reflected in the January 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issues of entitlement to an increased disability rating for left foot disability and chondromalacia patella of the bilateral knees and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The preponderance of the evidence shows the Veteran does not have additional disability, including a right inguinal hernia, that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical treatment, to include prescribing morphine.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for right inguinal hernia are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 3.800 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in March 2013 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's claim for compensation under  provisions of 38 U.S.C.A. § 1151 for right inguinal hernia.

Furthermore, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's VA treatment records (specifically, VA treatment records from March 2012 through July 2012), a VA examination dated in December 2014, lay statements from the Veteran, and a transcript of the May 2014 Board hearing.

The December 2014 VA examination report reflects that the examiner conducted a review of the Veteran's electronic claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner provided a medical opinion and included clear analysis and explanation in support of the opinion based on the evidence of record and medical expertise.  Thus, the December 2014 VA examination is adequate for adjudication purposes.

This issue was previously remanded in October 2014 in order to obtain a VA examination and medical opinion.  The claims file contains a VA examination dated in December 2014 that documents that the examiner reviewed the electronic claims file, evaluated the Veteran, and provided a medical opinion with a clear explanation as directed by the Board in the Remand.  The examiner addressed all of the issues raised by the Board.  Accordingly, there has been substantial compliance with the October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 


II. Criteria and Analysis

The Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for right inguinal hernia in July 2012.  He explained that in March 2012 the surgery at the Salem VA Medical Center (VAMC) to repair his hallux valgus deformities with hammer toes and bunions on the right foot resulted in the inguinal hernia disability due to the morphine he was given for surgery making it unsafe for him to use the restroom.

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  For claims, as here, filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  In this case, the Veteran filed his claim after that delimiting date and, therefore, he must show that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1). 

The U.S. Court of Appeals for Veterans Claims (Court) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).

In determining that additional disability exists, the veteran's physical condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services upon which the claim is based is compared to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).  A claim based on additional disability due to medical treatment must meet the causation requirements.  38 C.F.R. § 3.361(c).  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The evidence of record shows that the Veteran underwent a hammer toe and hallux valgus repair of the right foot on March 9, 2012.  A March 9, 2012 VA treatment record shows that the Veteran provided informed consent for the procedure.  There was a notation that the nature of the procedure, all risks, benefits, possible complications, and alternative forms of therapy were discussed in detail with the Veteran prior to the procedure.  After the procedure was completed, the Veteran received pain medication through a morphine PCP pump.  The records document that the medicals staff explained how the pump works.  A March 9, 2012 VA treatment record documents that the Veteran has a right inguinal hernia that he states "just appeared" today.  He was able to push it back in himself.  He requested that a doctor look at it.  The area was soft to the touch.  The treatment record also noted that the Veteran reported that he last had a bowel movement on March 8, 2012.  A March 11, 2012 VA treatment record shows that the Veteran had some difficulty passing urine.  The Veteran mentioned a possible hernia when he pushes down.  The physician could not feel a hernia when the Veteran did a Valsalva maneuver.  The physician noted that it was not an optimal examination due to the surgery.  A July 2012 VA treatment record documents that the Veteran had a right inguinal hernia since March 2012 that was asymptomatic at that time.  The hernia grew in size and that the Veteran started to experience pain when he coughed or strained.  The Veteran underwent a right inguinal hernia repair in July 2012.
	
The Veteran was provided with a VA examination in December 2014.  After reviewing the pertinent VA treatment records and evaluating the Veteran, the examiner provided the opinion that medications are not associated with the development of inguinal hernias.  He explained that there is no physiological link between the use of morphine and the onset of a hernia.  The examiner concluded that it is less likely than not that the Veteran's right inguinal hernia was proximately caused by the medication (morphine or other medication) the Veteran was given for his right foot surgery when he used the restroom right after surgery.  The examiner noted that he reviewed VBMS and CPRS and there is no evidence identified upon review of the available medical information that is consistent with carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing medication from the right foot surgery on March 9, 2012.  Review of documentation does not identity any actions on the part of the treatment team that would have increased the risk or caused the development of an inguinal hernia.  The examiner further explained that the proximate cause of the development of a right inguinal hernia was the voluntary abdominal straining performed by the Veteran after surgery.  The desire to evacuate the bowel was ill-advised but is not considered to be a consequence of the surgical procedure itself.  The inguinal hernia development may have developed due to the increased abdominal straining in the absence of surgical procedure just as readily.  The Board finds this medical opinion to be highly probative on the determinative issue of whether the pain medication prescribed to the Veteran to include morphine in March 2012 proximately caused the Veteran's right inguinal hernia, as the medical expert provided a reasoned analysis and explanation of his opinion based on the relevant evidence of record and medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board acknowledges that the Veteran believes that the medication prescribed caused his right inguinal hernia.  He does not feel it is merely coincidental that an inguinal hernia appeared the same day of surgery and while he was using morphine.  As a lay person, the Veteran is competent to provide an account of observable symptoms, such as him noticing a right inguinal bulge soon after he used the restroom.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his lay assertions that the morphine prescribed by VA resulted in additional disability in the way of the right inguinal hernia falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He is not a licensed health care professional and does not profess to be; therefore, the lay evidence offered by him is not competent medical evidence and does not tend to prove that the morphine caused the right inguinal hernia.  Moreover, the lay contentions of a causal relationship between the use of morphine after the March 2012 repair of the hallux valgus deformities with hammer toes and bunions on the right foot are outweighed by the more probative VA opinion that was provided by the VA examiner in December 2014.  

In conclusion, the preponderance of the evidence shows that the morphine used in March 2012 did not cause the additional disability of a right inguinal hernia.  Thus, entitlement to compensation under 38 USCA § 1151 for right inguinal hernia is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right inguinal hernia is denied.


REMAND

Regarding the Veteran's increased disability rating for left hallux valgus, flexion contracture involving the great toe's IP joint and degenerative changes, the Veteran submitted a letter dated in October 2015 stating that he was having another surgery on his left foot at the Salem VA Medical Center in November 2015 to remove the hardware in his left foot.  Thus, the Board finds that the Veteran should be provided with another VA examination to determine the current nature and severity of his service-connected left foot disability.

With respect to the Veteran's claim for TDIU, the Board remanded the claim in October 2014 for a VA examination of the Veteran's bilateral foot disability and bilateral knee disability to evaluate the current severity of the disabilities and discuss the impact of these conditions on his ability to obtain and maintain gainful employment and to indicate whether such disabilities, either alone or in combination, render the Veteran unemployable.  The Board also requested that the examiner consider the Veteran's level of education, special training, and previous work experience, in providing an opinion.  The Veteran was provided with a VA examination in December 2014.  The examiner indicated that the Veteran's bilateral knee disorder impacted his ability to perform any type of occupational task as it limited his ability to walk extended distances without rest break and limited his ability to perform a full squat or climb a ladder.  He noted that the Veteran's left foot disorder impacted the Veteran's ability to perform any type of occupational task, because he had a limited ability to walk extended distances.  The examiner did not address the issue raised by the Board or consider the Veteran's level of education, special training, or work experience in providing his opinion.  Furthermore, the Veteran asserted in February 2015 that the recent difficulty he has had with his left foot (regarding a broken screw) plays a part in his balance and weight-bearing resulting in increased pain in his right foot.  The Veteran explained that he cannot return to working a normal job, because he cannot stand for more than 30 minutes at a time before he has to rest.  The Veteran was provided with another VA examination in September 2015.  The examiner noted that the functional impact of the Veteran's bilateral foot disorder is that he is unable to any prolonged standing or walking.  The September 2015 VA examiner did not address the questions raised by the Board with respect to the issue of entitlement to a TDIU.  In light of the foregoing, the Veteran should be provided with a new VA examination and medical opinion with respect to his claim for a TDIU.

Concerning the Veteran's increased rating claims for service-connected chondromalacia patella of the bilateral knee, such claims are inextricably intertwined with the TDIU claim.  Specifically, new information obtained after a VA examination and opinion to determine whether his service-connected disabilities render him unemployable, could produce further evidence regarding the severity of the Veteran's service-connected bilateral knee disorder, thereby affecting the adjudication such claims.  Based on the foregoing, adjudication of the bilateral knee claims must be deferred as the Board is remanding the TDIU claim for further development.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's electronic VA claims file.

2. After completing the foregoing, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left hallux valgus, flexion contracture involving the great toe's IP joint and degenerative changes.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  In addition, the examiner is asked to address the following:  

a. Indicate whether the Veteran has flat foot, Morton's disease, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, and/or malunion or nonunion of tarsal or metatarsal bones. 

b. Provide an opinion as to whether the Veteran has a foot injury that can be described as moderate, moderately severe, or severe, with a complete explanation. 

c. The examiner must specify to the extent possible the functional impairment attributable to the left foot disability based on the examiner's own clinical assessment in conjunction with the Veteran's statements and review of the medical records.

d. Furthermore, it should be considered whether there are any separate and distinct musculoskeletal and/or neurological manifestations of the left foot disability.

3. After completing the foregoing, schedule the Veteran for a VA examination to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


